Citation Nr: 1703050	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to service connection for diabetic nephropathy.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to January 12, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the RO. The Board remanded the appeal in January 2012 for further development of the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to a rating in excess of 20 percent for type II diabetes mellitus and entitlement to a TDIU rating prior to January 12, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have diabetic nephropathy.


CONCLUSION OF LAW

The criteria for service connection for diabetic nephropathy are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in October 2006 and June 2008. The claim herein decided was last adjudicated in March 2016.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim decided herein. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained in December 2006, October 2008, January 2013 and June 2015 are adequate to evaluate this claim for service connection, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in January 2012. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the AOJ to schedule the Veteran for VA examination to determine the nature and etiology of his claimed diabetic nephropathy. The Veteran underwent a VA examination in June 2015 and the examiner determined that the Veteran did not have diabetic nephropathy. Accordingly, there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations.

Service Connection - Diabetic Nephropathy

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The December 2006 report of VA genitourinary examination reflects that based upon a serum creatinine level of .9, the Veteran's creatine clearance was 92 milliliter (mL) per minute which was within normal range. The physician concluded that the Veteran did not have a chronic kidney disease. The Veteran's microalbumin level was 25.9 which was also within normal limits. The physician determined that the Veteran did not appear to have diabetic nephropathy.

The October 2008 report of VA diabetes mellitus examination documents the examiner's assessment that the Veteran did not have diabetic nephropathy. The January 2013 report of VA diabetes examination reflects that the Veteran's last renal function test showed a normal "CR" of 1.1 and "EGFR of greater than 60. His last two uranalysis showed no protein in the urine. The examiner concluded that there was no indication of diabetes nephropathy.

The June 2015 report of VA kidney conditions examination reflects that the Veteran did not have renal dysfunction, urolithiasis or history of recurrent, symptomatic urinary tract or kidney infections. The physician concluded that the Veteran did not have current diabetic nephropathy given that his laboratory findings were normal.

The claim of service connection for diabetic nephropathy must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The evidence establishes that the Veteran does not currently have diabetic nephropathy (nor did he have it at any time during the appeal period). Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The only other evidence supporting this claim are the various general lay assertions. The Veteran is not competent to establish that he has current diabetic nephropathy. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

The Veteran is not competent to diagnose any current diabetic nephropathy or its cause. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

Accordingly, this claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetic nephropathy is denied.


REMAND

The Veteran has alleged a worsening of his service-connected diabetes mellitus since his last examination in June 2015. In his October 2016 appellant's post remand brief, he asserts that he requires the regulation of his activities to control his diabetes mellitus. Because he is competent to report symptoms, new examination is necessary prior to appellate review. The claim for a TDIU rating is inextricably intertwined with the claim of an increased rating for the diabetes mellitus and the Board will defer the issue until the requested development below has been completed.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA diabetes mellitus examination to determine if he requires regulation of activities in the treatment of his diabetes mellitus. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to address whether the Veteran requires regulation of activities (i.e., avoidance of strenuous occupational and recreational activities) to control his diabetes mellitus. 

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's diabetes mellitus; however, his or her attention is drawn to the following:

*VA examination report of November 2006. 

*Statement indicating the Veteran was on a strict diet and limited exercise plan. VBMS Entry March 20, 2008.

*VA examination report of October 2008.

* VA examination report of January 2013.

*Most recent VA examination report of June 2015.

*October 2016 appellant's brief indicating that the Veteran required regulation of activities for control of his diabetes mellitus.  

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2. After completing all indicated development, readjudicate the claims in light of all of the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


